AO 245B (Rev. 11/16) Judgment in a CriminalCase
                       Sheet 1




                                             United States District Court
                                                       District of Massachusetts
              UNITED STATES OF AMERICA                                            JUDGMENT IN A CRIMINAL CASE
                                    V.


                    Hermes Noe! Vasquez-Espinal,                                  Case Number: 1: 19 CR 10060                  -   IT     -   1

                                                                                  USM Number:             13863-049

                                                                                   Scott Lauer
                                                                                  Defendant's Attorney
THE DEFENDANT:

0 pleaded guilty to count(s)             1


• pleaded nolo contendereto count(s)
  which was accepted by the court.
• was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title «S: Section                  Nature of Offense                                                          Offense Ended             Count
5 U.S.C. § 1326(a) and           Unlawful Reentry of Deported Alien                                             01/23/19
(b)(1)




       The defendant is sentenced as provided in pages 2 through                          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
• Thedefendant hasbeen found notguilty on count(s)
• Count(s)                                               •   is   •   are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorneyfor this district within 30 days of any changeof name,residence,
or mailing address until allfines, restitution, costs, and special assessments imposed bythis judgment arefully paid. Ifordered to pay restitution,
the defendant mustnotify the courtand UnitedStates attorney of material changes in economic circumstances.
                                                                          8/7/2019
                                                                         Date of Imposition of Judgment




                                                                         Signature of Judge

                                                                                  The Honorable Indira Talwani
                                                                                  U.S. District Judge
                                                                         Name and Title of Judge




                                                                         Date
AO 245B (Rev. 11/16) Judgment in Criminal Case
                        Sheet 2 — Imprisonment
                                                                                                      Judgment — Page       of
DEFENDANT: Hermes Noel Vasquez-Espinal,
CASE NUMBER: 1: 19 CR 10060 - IT                              - 1

                                                              IMPRISONMENT

           Thedefendant is hereby committed to thecustody of theFederal Bureau of Prisons to be imprisoned fora total
term of:            6     month(s)




    •      The courtmakes the following recommendations to the Bureauof Prisons:




     H The defendant is remanded to the custody of the United StatesMarshal.

    •    The defendant shall surrender to the United States Marshal for this district:

         •     at                                •     a.m.     •   p.m.     on
           •   as notified by the United States Marshal.

    D Thedefendant shall surrender forservice of sentence at theinstitution designated by theBureau of Prisons:
           •   before 2 p.m. on
           •   as notified by the United States Marshal.
           •   as notified by the Probation or Pretrial Services Office.


                                                                    RETURN

I have executed this judgment as follows:




           Defendant delivered on                                                         to


                                                     , with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL



                                                                           By
                                                                                                 DEPUTY UNITED STATES MARSHAL
AO 24SB(Rev. 11/16) Judgmentin a CriminalCase
                       Sheet 3 —Supervised Release
                                                                                                        Judgment—Page   3    of
DEFENDANT: Hermes Noel Vasquez-Espinal,
CASE NUMBER:             1: 19 CR 10060              - IT    - 1
                                                        SUPERVISED RELEASE

Uponrelease from imprisonment, youwillbe on supervised release for a termof:                              1   year(s)




                                                     MANDATORY CONDITIONS

        You must not commit another federal, state or local crime.
        You must not unlawfiilly possess a controlled substance.
        You must refrain from anyunlawful useof a controlled substance. You must submit to onedrug testwithin 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by thecourt.
               • Theabove drugtesting condition is suspended, based on thecourt's determination thatyou
                  pose a low risk of future substance abuse, (check ifapplicable)
         0 You must cooperate in thecollection of DNA as directed by theprobation officer, (check ifapplicable)
         • You must comply with the requirements ofthe Sex Offender Registration and Notification Act (42 U.S.C. § 16901, etseq.) as
            directed by theprobation officer, the Bureau of Prisons, or anystate sexoffender registration agency in thelocation where you
           reside,work, are a student,or were convicted of a qualifying offense, (check ifapplicable)
         • You must participate in an approved program for domestic violence, (check ifapplicable)


You mustcomply withthe standard conditions that havebeenadopted by thiscourtas well as with any other conditions on the attached
page.
AO 245B (Rev. 11/16)   Judgmentin a Criminal Case
                       Sheet3A— Supervised Release
                                                                                              Judgment—^Page                 of
DEFENDANT: Hermes Noel Vasquez-Esplnal,
CASE NUMBER:   1: 19 CR 10060 - IT                          - 1

                                        STANDARD CONDITIONS OF SUPERVISION
Aspart ofyour supervised release, youmust comply with the following standard conditions ofsupervision. These conditions are imposed
because they establish the basic expectations for your behavior while onsupervision and identify the minimum tools needed byprobation
officers to keep informed, report to thecourt about, andbring about improvements in your conduct and condition.
1.    You must report to the probation office inthe federal judicial district where you are authorized to reside within 72hours ofyour
      release from imprisonment, unless theprobation officer instructs you to report to a different probation office orwithin a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court orthe probation officer about how and
      when youmust report to theprobation officer, andyou must report to theprobation officer as instructed.
3.    You must notknowingly leave the federal judicial district where you areauthorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questionsasked by your probationofficer.
5.    You must live at a place approved by theprobation officer. If youplanto change where youlive or anything about your living
      arrangements (such as thepeople you live with), you must notify theprobation officer at least 10days before thechange. If notifying
      the probation officer in advance is notpossible dueto unanticipated circumstances, youmust notify theprobation officer within 72
      hours of becoming aware of a changeor expected change.
      Youmust allow the probation officerto visityou at anytimeat yourhome or elsewhere, and youmustpermittheprobation officer to
      takeanyitems prohibited by the conditions of yoursupervision thathe or she observes in plainview.
7.    Youmust work full time(at least30 hours per week) at a lawful typeof employment, unless theprobation officer excuses youfrom
      doing so. If you do nothave full-time employment youmust tryto find full-time employment, unless theprobation officer excuses
      you from doing so. If youplanto change where youwork or anything about yourwork (such as your position or yourjob
      responsibilities), youmustnotify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is notpossible dueto unanticipated circumstances, youmust notify theprobation officer within 72 hours of
      becoming awareof a changeor expected change.
      You mustnot communicate or interact withsomeone you know is engaged in criminal activity. If you know someone hasbeen
      convicted ofa felony, youmust notknowingly communicate or interact with that person without first getting the permission ofthe
      probation officer.
9.    If you arearrested or questioned by a lawenforcement officer, you must notify theprobation officer within 72 hours.
10.   You must notown, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything thatwas
      designed, or was modified for, the specific purpose of causing bodilyinjury or deathto another person suchas nunchakus or tasers).
11.   Youmustnot act or makeany agreement with a law enforcement agency to act as a confidential human sourceor informant without
      first getting the permission of the court.
12.   If theprobation officer determines thatyoupose a risk to another person (including an organization), theprobation officer may
      require youto notify theperson about therisk andyou must comply with thatinstruction. The probation officer maycontact the
      person and confirm that you have notified the person about the risk.
13.   You mustfollow the instructions of the probation officerrelated to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed meon theconditions specified by thecourt andhasprovided mewith a written copyof this
judgment containing these conditions. Forfurther information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
AO 245B(Rcv. 11/16)   Judgment in a Criminal Case
                      Sheet3D — Supervised Release
                                                                                          Judgment—^Page   ^    of
DEFENDANT: Hermes Noel Vasquez-Espinal,
CASE NUMBER:                    CR 10060 - IT        -1

                                        SPECIAL CONDITIONS OF SUPERVISION


   1. Ifyou are subject to a final order of deportation, you must leave the United States and not retum without prior
   permission of the Secretary of the Department of Homeland Security.
   2. You must use yourtrue name and are prohibited from the use of any false identifying information which includes, but is
   not limited to, any aliases, false dates of birth, false social security numbers, and incorrect places of birth.
AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                            Judgment— Page
DEFENDANT: Hermes Noel Vasquez-Espinal,
 CASENUMBER:               1* 19 CR 10060              - IT         - 1
                                               CRIMINAL MONETARY PENALTIES

     The defendant must pay the total criminal monetary penalties underthe schedule of payments on Sheet 6.

                       Assessment                   JVTA Assessment*                                              Restitution
TOTALS             $ 100.00



•    The detemiination of restitution is deferred until                        . An Amended Judgment in a Criminal Case(A0245C) will be entered
     after such determination.


•    The defendant must make restitution (including community restitution) to thefollowing payees inthe amount listed below.

      Ifthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the^priority order o^r percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                                            Total Loss**              Restitution Ordered          Priority or Percentase




 TOTALS                                                                                     0.00    $




 •    Restitution amount ordered pursuant to plea agreement $

 •    The defendant must pay interest on restitution and a fine of more than $2,500, unless therestitution or fine ispaid infull before the
       fifteenth day afterthe date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet6 maybe subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 •     The courtdetermined that the defendant does not have the ability to pay interest and it is ordered that:
       •   the interest requirement is waived for the           •       fine   •   restitution.

       •   the interest requirement for the        •     fine       •     restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findingsfor the total amount oflosses are required under Chapters I09A, 110, llOA.and 113AofTitle 18 for offensescommittedon or
 after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 6 — Schedule of Payments
                                                                                                                Judgment — Page             of
DEFENDANT: Hermes Noel Vasquez-Espinal,
 CASE NUMBER:               1; 19 CR 10060               - IT    - 1


                                                         SCHEDULE OF PAYMENTS

Having assessed thedefendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
A     0    Lump sum payment of S           100.00                due immediately, balance due

           •      not laterthan                                        , or
           •      in accordance with •        C,     •    D,    •      E, or     •   F below; or

B     •    Payment to begin immediately (may becombined with                   DC,        • D,or        • F below); or

C     •    Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $                             over a period of
                           (e.g., months oryears), to commence                         (e.g., 30 or 60 days) after the date of this judgment; or

D     •    Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                          over a period of
                           (e.g., months oryears), to commence                        (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     •    Paymentduring the term of supervised release will commencewithin                  (e.g., 30 or 60 days) after release from
           imprisonment. The courtwill set the payment plan basedon an assessment of the defendant's abilityto pay at that time; or
F     •     Special instructions regarding the paymentof criminal monetarypenalties:




Unless the coirthas expressly ordered ptherwise, ifthis judgment imposes imprisonment, payment ofcriminal monetary penalties isdue during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

Thedefendant shall receive credit forall payments previously made toward anycriminal monetary penalties imposed.



•     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amount, Joint and SeveralAmount,
      and corresponding payee, if appropriate.




•     Thedefendant shall pay the cost of prosecution.

•     The defendant shall pay the following court cost(s):

•     The defendant shallforfeit the defendant's interest in the following property to the United States:



Payments shallbe applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fineprincipal, (5) fine
interest, (6)community restitution, (7)JVTA assessment, (8)penalties, and (9) costs, including costof prosecution andcourtcosts.
